                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 18–44–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 SONJIA MICHELLE MUNNERLYN,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on December 19, 2018. Neither party objected

and therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Sonjia Michelle Munnerlyn’s

guilty plea after Munnerlyn appeared before him pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to one count of possession

                                           1
with the intent to distribute methamphetamine in violation of 21 U.S.C. §

841(a)(1) (Count II), as set forth in the Indictment. Defendant further agrees to the

forfeiture allegation in the Indictment. In exchange for Defendant’s plea, the

United States has agreed to dismiss Count I of the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

63), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Sonjia Michelle Munnerlyn’s motion to

change plea (Doc. 55) is GRANTED and Sonjia Michelle Munnerlyn is adjudged

guilty as charged in Count II of the Indictment.

      DATED this 3rd day of January, 2019.




                                         2
